DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) :
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the 
a controller functional block configured to:
determine one or more characteristics of a generative adversarial network that comprises a generative network and a discriminative network; and
based on the one or more characteristics of the generative adversarial  network, configure the one or more computational elements to perform processing operations in claim 1.
Regarding independent claim 1 and the above-noted three-prong test, the recited controller functional block is a generic placeholder, configured to: determine one or more characteristics of a generative adversarial network … and … configure the one or more computational elements to perform processing operations is functional language, and there is no recitation of sufficient structure to perform the determining or configuring. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations:

With reference to the electronic device 300 shown in the block diagram of FIG. 3, paragraph 30 recites “computational functional block 302, memory functional block 304, and controller functional block 306 can be entirely fabricated on one or more semiconductor chips, including on one or more separate semiconductor chips for each of the functional blocks, can be fashioned from semiconductor chips in combination with discrete circuit elements, can be fabricated from discrete circuit elements alone, etc. As described herein, computational functional block 302, memory functional block 304, and controller functional block 306 perform operations for a training operation for a generative network.” With continued reference to FIG. 3, paragraph 34 recites “controller functional block 306 includes processing circuits that determine one or more characteristics of a generative adversarial network and/or other characteristics and, based on the characteristics, configure portions of the computational elements in computational functional block 302 to perform processing operations for each of the generative network and the discriminative network during a training operation for the generative network.” Paragraph 55 recites “the controller functional block uses one or more hardware and/or software controls to arrange the portion of the one or more computational elements to perform the processing operations for each of generative network or the discriminative network – or some part therof.”  Paragraph 68 further recites “the hardware modules include one or more general purpose circuits that are 
Since claim 1 is interpreted under 35 U.S.C. 112(f), and applicant’s specification describes that the recited controller functional block is a component of the electronic device 300 of FIG. 3, and paragraphs 34, 55 and 68 of applicant’s specification disclose that the “controller functional block 306 includes processing circuits”, “the controller functional block uses one or more hardware and/or software controls” and “the hardware modules include one or more general purpose circuits that are configured by executing instructions (program code, firmware, etc.)” the controller functional block element is being interpreted as a combination of hardware (i.e., circuitry and hardware modules) and software (i.e., a set of instructions, program code, one or more functions).
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 3-4 and 13-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term "so that an execution time is substantially balanced for the generative network and the discriminative network" in each of dependent claims 3 and 13 is a relative term which renders these claims indefinite. The term "substantially balanced" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP 2173.05(b)(II) provides the following, “A claim may be rendered indefinite by reference to an object that is variable.”
In particular, it is unclear what metrics are used for ascertaining the requisite degree of criticality in the term "substantially balanced” in the phrase "so that an execution time is substantially balanced for the generative network and the discriminative network”. Applicant’s specification includes several references to “substantially balancing an execution time of the generative network and the discriminative network” (See, e.g., paragraphs 53, 62 and 66 that merely repeat the claim language). For the purposes of determining patent eligibility and comparison with the prior art, the examiner is interpreting the term “so that an execution time is substantially balanced for the generative network and the discriminative network" as balancing computational resources between different networks. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because they are directed to a "computer-readable storage medium" which appears to cover both transitory and non-transitory embodiments. According to the original specification of the Applicant, the utilization of computer readable medium is not limited to non-transitory computer readable media. According to the specification, paragraphs 67 and 69 recite “[a] computer-readable storage medium can be any device, medium, or combination thereof that stores code and/or data for use by an electronic device. For example, the computer-readable storage medium can include, but is not limited to, volatile memory or non-volatile memory, including flash memory, random access memory (eDRAM, RAM, SRAM, DRAM, DDR, DDR2/DDR3/DDR4 SDRAM, etc.), read-only memory (ROM), and/or magnetic or optical storage mediums (e.g., disk drives, magnetic tape, CDs, DVDs)” and “controller functional block 306, and/or some portion thereof) is stored on a non-transitory computer-readable storage medium that includes a database or other non-transitory computer-readable storage medium ... ".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufhold et al. (U.S. Patent Application Pub. No. 2019/0080205 A1, hereinafter “Kaufhold”) in view of Boesch et al. (U.S. Patent Application Pub. No. 2018/0189642 A1, hereinafter “Boesch”). Kaufhold was filed on September 15, 2017, and claims priority to Provisional Application No. 62/395,841, filed on September 16, 2016, and both of these dates are before the effective filing date of this application, i.e., June 14, 2018. Therefore, Kaufhold constitutes prior art under 35 U.S.C. 102(a)(2). Boesch was filed on February 2, 2017 and claims foreign priority to Indian Application No.  201711000422, filed on January 4, 2017, and both of these dates are before the effective filing date of this application, i.e., June 14, 2018. Therefore, Boesch constitutes prior art under 35 U.S.C. 102(a)(2).
With respect to claim 1, Kaufhold discloses the invention as claimed including an electronic device (see, e.g., paragraph 141, “Computing Device 2600 can comprise any of numerous components”), comprising:
a computational functional block that includes one or more computational elements (paragraphs 30-31 of applicant’s specification discloses that “computational functional block 302 … can be entirely fabricated on one or more semiconductor chips” and “Computational functional block 302 is a functional block that performs computational and other operations (e.g., control operations, configuration operations, ; and a controller functional block (as indicated above “a controller functional block” is being interpreted as a combination of hardware and software) (see, e.g., paragraphs 147-148, “Processor 2630 can function as a central processing unit, local controller, remote controller, parallel controller, and/or distributed controller, etc. Processor 2630 can comprise a general-purpose computing device, including a microcontroller” [i.e., a controller functional block]) …
a generative adversarial network that comprises a generative network and a discriminative network (see, e.g., paragraphs 41 and 102, “The GANs used in embodiments of the invention encompass a combination of fully connected layers and ; and …
configure the one or more computational elements to perform processing operations for each of the generative network and the discriminative network during a training operation (see, e.g., paragraphs 102 and 124 and claim 1 – step (e): “training a generative adversarial network (GAN) … said GAN comprising a second computer-based machine learning system having a discriminative neural network and a generative neural network”, “Given a … set of training images 801 as input into the discriminator network 813 and translated images 803 as input into the generative network 815 … these two networks in the GAN 811 work together to train the generator neural network 815 to produce images that are representative of the training examples 801 used to train the discriminative network 813”, “discriminative network 813 is trained based on the set of training images. As the two networks play the adversarial game, over time they improve and eventually the generative network 815 is able to generate images 817 that statistically are similar to the training images 801.” [i.e., perform processing operations for the generative network/815 and the discriminative network/813 during training]).
 a controller functional block, configured to: determine one or more characteristics of a generative adversarial network … ; and
based on the one or more characteristics of the generative adversarial network, configure the one or more computational elements to perform processing operations for each of the generative network and the discriminative network during a training operation.
In the same field, analogous art Boesch teaches a controller functional block configured (as indicated above “a controller functional block” is being interpreted as a combination of hardware and software) (see, e.g., paragraphs, 132 and 135, “SoC 110 includes a plurality of SoC controllers 120, a configurable accelerator framework (CAF) 400 (e.g., an image and DCNN [deep convolution neural network] co-processor subsystem)”, “SoC 110 includes various SoC controllers 120, some of which control the SoC 110, and others of which control one or more peripheral devices. SoC controllers 120 include an applications (e.g., a host) processor 128” [i.e., a functional controller block]) to: determine one or more characteristics of a generative adversarial network (see, e.g., paragraphs 305 and 307-308, “a deep convolution neural network (DCNN) and configuring a system on chip (SoC) with the trained DCNN”, “The DCNN configurations 104 include a plurality of different neural cell structures, a plurality of different neural network components, and a plurality of different types of deep learning frameworks … the DCNN configurations 104 may include configuration information for any number of neural cell structures” [i.e., configurations/characteristics of the DCNN], “The DCNN configurations may also include configuration for various neural network ; and
based on the one or more characteristics of the generative adversarial network, configure the one or more computational elements to perform processing operations for each of the generative network … during a training operation (see, e.g., paragraphs 305-306 and 308-310, “system 101 also includes a training image database 102 and DCNN configurations 104”, “training image database 102 includes a plurality of images that are used to train the DCNN. The images in the training image database 102 share a common characteristic … that the DCNN is to be trained to recognize”, “The DCNN configurations may also include configuration for various neural network components (e.g., components of type … generative adversarial network (GAN), … and others)”, “Once the deep learning framework and the image database 102 are selected, the DCNN configuration information from the DCNN configurations 104 and the training images from the image database 102 are uploaded or provided to the DCNN training module 106”, “The DCNN training module 106 executes or runs the deep learning framework with the provided training images to train the DCNN. This training generates DCNN weights and metadata. These weights define the trained neural network.” [i.e., based on the configurations 104/characteristics of the GANs in the DCNN, perform operations for each of the GAN and others in the DCNN during a training operation]).


Regarding claim 5, as discussed above, Kaufhold in view of Boesch teaches the device of claim 1.
Although Kaufhold substantially discloses the claimed invention, it is not relied on to explicitly disclose wherein the one or more characteristics of the generative adversarial network comprise:
at least one of numbers and arrangements of internal elements in the generative network and the discriminative network.
wherein the one or more characteristics of the generative adversarial network comprise:
at least one of numbers and arrangements of internal elements in the generative network and the discriminative network (see, e.g., paragraphs 303 and 307-308, “After the configuration of one or more processing chains, the host processor may be arranged to program the selected functionality … elements that are not yet configured may be arranged” [i.e., an arrangement of internal elements], “The DCNN configurations 104 include a plurality of different neural cell structures, a plurality of different neural network components, and a plurality of different types of deep learning frameworks … the DCNN configurations 104 may include configuration information for any number of neural cell structures (e.g., backfed input cells, linear input cells, noisy input cells, hidden cells, probabilistic hidden cells, spiking hidden cells, linear output cells, match input/output cells, recurrent cells, memory cells, different memory cells, kernel cells, convolution or pool cells, and the like).” [i.e., configurations/characteristics of the DCNN include numbers of neural cells/internal elements], “The DCNN configurations may also include configuration for various neural network components (e.g., components of type … generative adversarial network (GAN), … and others). The DCNN configurations 104 may also include configuration information deep learning frameworks that include fully formed neural network implementations” [i.e., configurations 104/characteristics of the generative adversarial network/GAN including the generative and discriminative networks]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaufhold to incorporate the 

Regarding claim 9, as discussed above, Kaufhold in view of Boesch teaches the device of claim 1.
Kaufhold further discloses wherein the generative network and the discriminative network have different arrangements of internal elements (see, e.g., paragraphs 41 and 102, “The GANs used in embodiments of the invention encompass a combination of fully connected layers and convolutional layers. One of the networks is typically called the discriminative network and the other is typically called the generative network. The discriminative network has knowledge of the training examples. The generative network does not … The discriminative network provides an error measure to the generative network”, “The discriminative neural network 813 is 

With respect to independent claim 11, Kaufhold discloses the invention as claimed including a method for training a generative adversarial network (see, e.g., claim 1 “A method for improving the training … the method comprising: … training a generative adversarial network (GAN)” and paragraph 8, “methods for improving the training of machine learning systems … training image data set is further enriched by a generative adversarial network (‘GAN’)”) using an electronic device (see, e.g., paragraph 141, “Computing Device 2600 can comprise any of numerous components”) that includes a controller functional block (as indicated above “a controller functional block” is being interpreted as a combination of hardware and software) (see, e.g., paragraphs 147-148, “Processor 2630 can function as a central processing unit, local controller, remote controller, parallel controller, and/or distributed controller, etc. Processor 2630 can comprise a general-purpose computing device, including a microcontroller” [i.e., a controller functional block]) and a computational functional block having one or more computational elements (as indicated above, “a computational functional block” under the BRI is any hardware that is or includes a processor/GPU/CPU or other processing circuitry) (see, e.g., paragraph 142, , the method comprising: ...
the generative adversarial network comprising a generative network and a discriminative network (see, e.g., paragraphs 41 and 102, “The GANs used in embodiments of the invention encompass a combination of fully connected layers and convolutional layers. One of the networks is typically called the discriminative network and the other is typically called the generative network”, “DMTG 807 includes a generator 809, which is composed of a GAN 811 comprising a discriminator neural network 813 and a generative neural network 815” [i.e., a generative adversarial network/GAN that comprises a generative network 815 and a discriminative network 813]); and … 
configuring, by the controller functional block, the one or more computational elements to perform processing operations for each of the generative network and the discriminative network during a training operation (see, e.g., paragraphs 102 and 124 and claim 1 – step (e): “training a generative adversarial network (GAN) … said GAN comprising a second computer-based machine learning system having a discriminative neural network and a generative neural network”, “Given a … set of training images 801 as input into the discriminator network 813 and translated images 803 as input into the generative network 815 … these two 
Although Kaufhold substantially discloses the claimed invention, it is not relied on to explicitly disclose the method comprising: determining, by the controller functional block, one or more characteristics of a generative adversarial network, … and
based on the one or more characteristics of the generative adversarial network, configuring, by the controller functional block, the one or more computational elements to perform processing operations for each of the generative network … during the training of the generative adversarial network.
In the same field, analogous art Boesch teaches the method comprising: determining, by the controller functional block (as indicated above “a controller functional block” is being interpreted as a combination of hardware and software) (see, e.g., paragraphs, 132 and 135, “SoC 110 includes a plurality of SoC controllers 120, a configurable accelerator framework (CAF) 400 (e.g., an image and DCNN [deep convolution neural network] co-processor subsystem)”, “SoC 110 includes various SoC controllers 120, some of which control the SoC 110, and others of which control one or more peripheral devices. SoC controllers 120 include an applications (e.g., a host) , one or more characteristics of the generative adversarial network (see, e.g., paragraphs 305 and 307-308, “a deep convolution neural network (DCNN) and configuring a system on chip (SoC) with the trained DCNN”, “The DCNN configurations 104 include a plurality of different neural cell structures, a plurality of different neural network components, and a plurality of different types of deep learning frameworks … the DCNN configurations 104 may include configuration information for any number of neural cell structures” [i.e., configurations/characteristics of the DCNN], “The DCNN configurations may also include configuration for various neural network components (e.g., components of type … generative adversarial network (GAN), … and others). The DCNN configurations 104 may also include configuration information deep learning frameworks that include fully formed neural network implementations” [i.e., determine configurations 104/characteristics of a generative adversarial network/GAN]) … ; and
based on the one or more characteristics of the generative adversarial network, configuring, by the controller functional block, the one or more computational elements to perform processing operations for each of the generative network … during the training of the generative adversarial network (see, e.g., paragraphs 305-306 and 308-310, “system 101 also includes a training image database 102 and DCNN configurations 104”, “training image database 102 includes a plurality of images that are used to train the DCNN. The images in the training image database 102 share a common characteristic … that the DCNN is to be trained to recognize”, “The DCNN configurations may also include configuration for various neural network components (e.g., components of type … generative adversarial 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaufhold to incorporate the teachings of Boesch to provide a configurable accelerator framework device that includes a stream switch and a plurality of convolution accelerators, where the plurality of convolution accelerators are configurable at run time and the framework uses a high-performance, energy efficient hardware accelerated DCNN [deep convolution neural network] processor that includes an energy efficient set of DCNN hardware convolution accelerators (See, e.g., Boesch Abstract and paragraphs 74-78 and 120). Doing so would have enabled Kaufhold to use the configurable accelerator framework to improve on known computing systems which, when un-programmed or differently programmed, cannot perform or provide Boesch’s specific reconfigurable framework features and to use the DCNN hardware convolution accelerators to support kernel decompression, fast data throughput, and efficient mathematical operations, as suggested by Boesch (See, e.g., Boesch, paragraphs 84 and 120). 

Regarding claim 15, as discussed above, Kaufhold in view of Boesch teaches the method of claim 11.
Although Kaufhold substantially discloses the claimed invention, it is not relied on to explicitly disclose wherein the one or more characteristics of the generative adversarial network comprise:
an arrangement of internal elements in the generative network and the discriminative network.
 In the same field, analogous art Boesch teaches wherein the one or more characteristics of the generative adversarial network comprise:
an arrangement of internal elements in the generative network and the discriminative network (see, e.g., paragraphs 303 and 307-308, “After the configuration of one or more processing chains, the host processor may be arranged to program the selected functionality … elements that are not yet configured may be arranged” [i.e., an arrangement of internal elements], “The DCNN configurations 104 include a plurality of different neural cell structures, a plurality of different neural network components, and a plurality of different types of deep learning frameworks … the DCNN configurations 104 may include configuration information for any number of neural cell structures (e.g., backfed input cells, linear input cells, noisy input cells, hidden cells, probabilistic hidden cells, spiking hidden cells, linear output cells, match input/output cells, recurrent cells, memory cells, different memory cells, kernel cells, convolution or pool cells, and the like).” [i.e., characteristics of the DCNN include configurations/arrangement of neural cells/internal elements], “The DCNN 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaufhold to incorporate the teachings of Boesch to provide a configurable accelerator framework device that includes a stream switch and a plurality of convolution accelerators, where the plurality of convolution accelerators are configurable at run time and the framework uses a high-performance, energy efficient hardware accelerated DCNN [deep convolution neural network] processor that includes an energy efficient set of DCNN hardware convolution accelerators (See, e.g., Boesch Abstract and paragraphs 74-78 and 120). Doing so would have enabled Kaufhold to use the configurable accelerator framework to improve on known computing systems which, when un-programmed or differently programmed, cannot perform or provide Boesch’s specific reconfigurable framework features and to use the DCNN hardware convolution accelerators to support kernel decompression, fast data throughput, and efficient mathematical operations, as suggested by Boesch (See, e.g., Boesch, paragraphs 84 and 120).

Regarding claims 6 and 16, as discussed above, Kaufhold in view of Boesch teaches the device of claim 1 and the method of claim 15.
the controller functional block is further configured to determine one or more other characteristics; and
configuring the one or more computational elements comprises configuring the one or more computational elements based on both the one or more characteristics of the generative adversarial network and the one or more other characteristics.
 In the same field, analogous art Boesch teaches the controller functional block is further configured to determine one or more other characteristics (as indicated above the “controller functional block” is being interpreted as a combination of hardware and software) (see, e.g., paragraphs 307-308, “The DCNN configurations 104 include a plurality of different neural cell structures, a plurality of different neural network components, and a plurality of different types of deep learning frameworks … the DCNN configurations 104 may include configuration information for any number of neural cell structures (e.g., backfed input cells, linear input cells, noisy input cells, hidden cells, probabilistic hidden cells, spiking hidden cells, linear output cells, match input/output cells, recurrent cells, memory cells, different memory cells, kernel cells, convolution or pool cells, and the like).” [i.e., determine other configurations/characteristics of neural cells of the DCNN], “The DCNN configurations may also include configuration for various neural network components (e.g., components of type … generative adversarial network (GAN), … and others). The DCNN configurations 104 may also include configuration information deep learning frameworks that include fully formed neural network implementations” [i.e., configurations 104/characteristics and other ; and
configuring the one or more computational elements comprises configuring the one or more computational elements based on both the one or more characteristics of the generative adversarial network and the one or more other characteristics (see, e.g., paragraphs 308-309, “The DCNN configurations may also include configuration for various neural network components (e.g., components of type … generative adversarial network (GAN), … and others)”, “Once the deep learning framework and the image database 102 are selected, the DCNN configuration information from the DCNN configurations 104 … are uploaded or provided to the DCNN” [i.e., configuring the DCNN computational elements based on the configurations 104/characteristics including the characteristics of the GAN and the other characteristics]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaufhold to incorporate the teachings of Boesch to provide a configurable accelerator framework device that includes a stream switch and a plurality of convolution accelerators, where the plurality of convolution accelerators are configurable at run time and the framework uses a high-performance, energy efficient hardware accelerated DCNN [deep convolution neural network] processor that includes an energy efficient set of DCNN hardware convolution accelerators (See, e.g., Boesch Abstract and paragraphs 74-78 and 120). Doing so would have enabled Kaufhold to use the configurable accelerator framework to improve on known computing systems which, when un-programmed or differently programmed, 

Regarding claims 7 and 17, as discussed above, Kaufhold in view of Boesch teaches the device of claim 6 and the method of claim 16.
Although Kaufhold substantially discloses the claimed invention, it is not relied on to explicitly disclose wherein the one or more other characteristics comprise at least one of hardware properties and software properties of the electronic device.
In the same field, analogous art Boesch teaches wherein the one or more other characteristics comprise at least one of hardware properties and software properties of the electronic device (see, e.g., paragraphs 160 and 260, “particular modules of a CAF [Configurable Accelerator Framework] 400 operate with different clock properties (e.g., frequency, phase, etc.)”, “an embodiment of the SoC 110 using 28 nm CMOS technology has verified that a 1 GHz clock speed is reasonably  achievable by the calculation blocks in an exemplary CA 600 embodied in an exemplary CAF 400. Faster and slower clock speeds are also contemplated.” [i.e., hardware properties of modules of an electronic device/SoC 110 in the CAF 400]). 

Regarding claims 8 and 18, as discussed above, Kaufhold in view of Boesch teaches the device of claim 6 and the method of claim 16.
wherein the one or more computational elements comprise at least two computational elements (see, e.g., paragraph 142, “Computing Device 2600 may comprise any device known in the art that is capable of processing data and/or information, such as … programmed microprocessor or microcontroller and/or peripheral integrated circuit elements, a high speed graphics processing unit [i.e., a GPU], an ASIC or other integrated circuit, a hardware electronic logic circuit such as a discrete element circuit, and/or a programmable logic device such as a PLD, PLA, FPGA, or PAL, or the like, etc.” [i.e., the computational elements comprise at least two elements: microprocessor or microcontroller, integrated circuit elements, GPU, ASIC, etc.]); and 
the one or more other characteristics comprise speeds of interactions between individual computational elements in the at least two computational elements (see, e.g., paragraphs 123, 184 and 260, “the convolution accelerators 600 are expressly configured to increase the speed and efficiency of the convolution calculations”, “In the CAF 400 … a stream switch 500 is arranged to permit fast, power efficient communication between IPs 410, external streaming device interfaces 408, convolution accelerators 600, and various other components” [i.e., speed of communications/interactions between computational elements/components], “two or more clock domains may be fixedly or configurably applied to one or more convolution accelerators 600 … In some cases, the SoC 110 may operate using a clock frequency of 1 GHz … a 1 GHz clock speed is reasonably achievable by the calculation blocks in an exemplary CA 600 embodied in an exemplary CAF 400. Faster and slower clock speeds are also contemplated.” [i.e., the other characteristics include different clock 

Regarding claims 10 and 19, as discussed above, Kaufhold in view of Boesch teaches the device of claim 1 and the method of claim 11.
Kaufhold further discloses adjusting a number of instances of input data processed through the generative network or the discriminative network during one or more iterations of the training operation (see, e.g., paragraphs 21-27 and 102, “Given a data set that is not sufficiently sized or contains training samples that underrepresent the actual objects that need to be classified, then different measures may be taken to overcome these problems: … 3. Create duplicates of images in the training data set that are considered 'good' representatives of the types of objects that will be classified … 5. Use data from other data sources to supplement the training data set. 6. Take images from a different data set that are perhaps similar in some way and make them look like the images in the training data set” [i.e., adjusting the number of instances of input data/images during the training operation], “training a DMTG generator using translated images … Given a relatively sparse set of training images 801 as input into the discriminator network 813 and translated images 803 as input into the generative network 815 (note this input 805 is different than Gaussian noise), these two networks in the GAN 811 work together to train the generator neural network 815 to produce images that are representative of the training examples 801 used to train the discriminative network 813. The discriminative neural network 813 is aware of the original training images 801. The generative neural network 815 is not given data to 

With respect to independent claim 20, Kaufhold discloses the invention as claimed including a computer-readable storage medium storing instructions that, when executed (see, e.g., paragraphs 147, 150 and 152, “Processor 2630 may comprise a device and/or set of machine-readable instructions for performing one or more predetermined tasks.” [i.e., computer-readable, executable instructions], “The present invention, as already noted, can be embedded in a computer program product, such as a computer-readable storage medium or device which when loaded into a computer system is able to carry out the different methods described herein. … a set of instructions intended to cause a system having an information processing capability to perform a particular function”) by an electronic device (see, e.g., paragraph 141, “Computing Device 2600 can comprise any of numerous components”) that includes a controller functional block (as indicated above “a controller functional block” is being interpreted as a combination of hardware and software) (see, e.g., paragraphs 147-148, “Processor 2630 can function as a central processing unit, local controller, remote controller, parallel controller, and/or distributed controller, etc. Processor 2630 can comprise a general-purpose computing device, including a microcontroller” [i.e., a and a computational functional block having one or more computational elements (as indicated above, “a computational functional block” under the BRI is any hardware that is or includes a processor/GPU/CPU or other processing circuitry) (see, e.g., paragraph 142, “Computing Device 2600 may comprise any device known in the art that is capable of processing data and/or information, such as … programmed microprocessor or microcontroller and/or peripheral integrated circuit elements, a high speed graphics processing unit [i.e., a GPU], an ASIC or other integrated circuit, a hardware electronic logic circuit such as a discrete element circuit, and/or a programmable logic device such as a PLD, PLA, FPGA, or PAL, or the like, etc.”), cause the electronic device to perform a method for training a generative adversarial network (see, e.g., claim 1 “A method for improving the training … the method comprising: … training a generative adversarial network (GAN)” and paragraph 8, “methods for improving the training of machine learning systems … training image data set is further enriched by a generative adversarial network (‘GAN’)”) the method comprising: ...
the generative adversarial network comprising a generative network and a discriminative network (see, e.g., paragraphs 41 and 102, “The GANs used in embodiments of the invention encompass a combination of fully connected layers and convolutional layers. One of the networks is typically called the discriminative network and the other is typically called the generative network”, “DMTG 807 includes a generator 809, which is composed of a GAN 811 comprising a discriminator neural network 813 and a generative neural network 815” [i.e., a generative adversarial ; and … 
configuring the one or more computational elements to perform processing operations for each of the generative network and the discriminative network during a training operation (see, e.g., paragraphs 102 and 124 and claim 1 – step (e): “training a generative adversarial network (GAN) … said GAN comprising a second computer-based machine learning system having a discriminative neural network and a generative neural network”, “Given a … set of training images 801 as input into the discriminator network 813 and translated images 803 as input into the generative network 815 … these two networks in the GAN 811 work together to train the generator neural network 815 to produce images that are representative of the training examples 801 used to train the discriminative network 813”, “discriminative network 813 is trained based on the set of training images. As the two networks play the adversarial game, over time they improve and eventually the generative network 815 is able to generate images 817 that statistically are similar to the training images 801.” [i.e., perform processing operations for the generative network/815 and the discriminative network/813 during training]).
Although Kaufhold substantially discloses the claimed invention, it is not relied on to explicitly disclose the method comprising: determining one or more characteristics of a generative adversarial network, … and
based on the one or more characteristics of the generative adversarial network, configuring the one or more computational elements to perform processing operations for each of the generative network … during the training of the generative adversarial network.
In the same field, analogous art Boesch teaches the method comprising: determining one or more characteristics of the generative adversarial network (see, e.g., paragraphs 305 and 307-308, “a deep convolution neural network (DCNN) and configuring a system on chip (SoC) with the trained DCNN”, “The DCNN configurations 104 include a plurality of different neural cell structures, a plurality of different neural network components, and a plurality of different types of deep learning frameworks … the DCNN configurations 104 may include configuration information for any number of neural cell structures” [i.e., configurations/characteristics of the DCNN], “The DCNN configurations may also include configuration for various neural network components (e.g., components of type … generative adversarial network (GAN), … and others). The DCNN configurations 104 may also include configuration information deep learning frameworks that include fully formed neural network implementations” [i.e., determine configurations 104/characteristics of a generative adversarial network/GAN]) … ; and
based on the one or more characteristics of the generative adversarial network, configuring the one or more computational elements to perform processing operations for each of the generative network … during the training of the generative adversarial network (see, e.g., paragraphs 305-306 and 308-310, “system 101 also includes a training image database 102 and DCNN configurations 104”, “training image database 102 includes a plurality of images that are used to train the DCNN. The images in the training image database 102 share a common 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaufhold to incorporate the teachings of Boesch to provide a configurable accelerator framework device that includes a stream switch and a plurality of convolution accelerators, where the plurality of convolution accelerators are configurable at run time and the framework uses a high-performance, energy efficient hardware accelerated DCNN [deep convolution neural network] processor that includes an energy efficient set of DCNN hardware convolution accelerators (See, e.g., Boesch Abstract and paragraphs 74-78 and 120). Doing so would have enabled Kaufhold to use the configurable accelerator framework to improve on known computing systems which, when un-programmed or differently programmed, cannot perform or provide Boesch’s specific reconfigurable framework features and to use the DCNN hardware convolution accelerators to support kernel decompression, fast . 

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufhold in view of Boesch as applied to claims 1 and 11, and further in view of non-patent literature Yazdanbakhsh et al. ("FlexiGAN: An End-to-End Solution for FPGA Acceleration of Generative Adversarial Networks" IEEE, 1 May 2018: 65-72, hereafter “Yazdanbakhsh”).
Regarding claims 2 and 12, as discussed above, Kaufhold in view of Boesch teaches the device of claim 1 and the method of claim 11. 
Kaufhold further discloses an execution time for the generative network and the discriminative network while performing one or more iterations of the training operation (see, e.g., paragraphs 54 and 124, “The time to acquire and preprocess real-world data in order for the data to be suitable for an image recognition task”, “The discriminative network 813 is trained based on the set of training images. As the two networks play the adversarial game, over time they improve and eventually the generative network 815 is able to generate images 817 that statistically are similar to the training images 801. By initializing with the translation images 803, the generative network 815 is able to learn how to produce images similar to the training data 801 faster.” [i.e., an execution time for the generative network 815 and the discriminative network 813 while performing iterations over time of the training operation]).
 wherein the one or more characteristics of the generative adversarial network comprise:
an execution time for the generative network and the discriminative network while performing one or more iterations of the training operation.
In the same field, analogous art Yazdanbakhsh teaches wherein the one or more characteristics of the generative adversarial network comprise:
an execution time for the generative network and the discriminative network while performing one or more iterations of the training operation (see, e.g., pages 65 and 71, “training of deep neural networks requires massive labeled datasets. Labeling is laborious and can be prohibitively expensive due to the required human effort. To address this challenge, a new class of networks called Generative Adversarial Networks (GANs) have been developed. … GANs comprise a generative model, which generates synthetic data, and a discriminative model” [i.e., a GAN comprising a generative model/network and a discriminative model/network] We measure the execution time for GPU implementation by measuring the wall clock time, averaged over 10 runs … while running each GAN model.” [i.e., execution time for the GAN comprising the generative and discriminative models/networks while performing 10 runs/iterations]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaufhold in view of Boesch to incorporate the teachings of Boesch to provide an end-to-end solution that generates an optimized synthesizable FPGA accelerator from a high-level GAN specification where 

Regarding claims 3 and 13, as discussed above, Kaufhold in view of Boesch and Yazdanbakhsh teaches the device of claim 2 and the method of claim 12. 
Kaufhold further discloses wherein: determining the one or more characteristics of the generative adversarial network comprises:
performing, using a respective portion of the one or more computational elements to perform processing operations for each of the generative network and the discriminative network (see, e.g., paragraphs 124 and 141, “DMTG [Deep Image Model Translation Generation] 807 consists of a generator 809 which may contain a generative adversarial network (GAN) 811 which may contain two networks, a discriminative network 813 and a generative network 815”, “FIG. 26 is a block diagram of an exemplary embodiment of a Computing Device 2600 … which in certain operative embodiments can comprise … DMTG … 807, … Generator … 809, … GAN … 811 … Computing Device 2600 can comprise any of numerous components” [i.e., respective portions of components/computational elements of computing device 2600 are used to perform processing operations for each of the generative network 815 and the discriminative network 813]), one or more iterations of a training operation for each of the generative network and the discriminative network (see, e.g., paragraphs 102 and 124 and claim 1 – step (e): “training a generative adversarial network (GAN) … said GAN comprising a second computer-based machine learning system having a discriminative neural network and a generative neural network”, “training a DMTG generator using translated images as an initialization. The DMTG 807 includes a generator 809, which is composed of a GAN 811 comprising a discriminator neural network 813 and a generative neural network 815. … Given a … set of training images 801 as input into the discriminator network 813 and translated images 803 as input into the generative network 815 … these two networks in the GAN 811 work together to train the generator neural network 815 to produce images that are representative of the training examples 801 used to train the discriminative network 813”, “discriminative network 813 is trained based on the set of training images. As the two networks play the adversarial game, over time they improve and eventually the generative network 815 is able to generate images 817 that statistically are similar to the training images 801.” [i.e., performing iterations of the training operation for the generative network 815 and the discriminative network 813]); and
configuring the one or more computational elements to perform processing operations for each of the generative network and the discriminative network comprises:
determining, based at least in part on the respective execution times and the respective portions, a first portion of the one or more computational elements to perform processing operations for the generative network and a second portion of the one or more computational elements to perform processing operations for the discriminative network (see, e.g., paragraphs 54, 124 and 141, “The time to acquire and preprocess real-world data in order for the data to be suitable for an image recognition task”, “DMTG 807 consists of a generator 809 which may contain a generative adversarial network (GAN) 811 which may contain two networks, a discriminative network 813 and a generative network 815 … As the two networks play the adversarial game, over time they improve … By initializing with the translation images 803, the generative network 815 is able to learn how to produce images similar to the training data 801 faster” [i.e., respective execution times for discriminative network 813 and generative network 815], “Computing Device 2600 … can comprise … DMTG … 807 … Generator … 809 … GAN … 811 … Computing Device 2600 can comprise any of numerous components” [i.e., determining based on the respective times, portions of components/computational elements of computing device 2600 to perform processing operations for each of the generative network 815 and the discriminative network 813]).
Although Kaufhold substantially discloses the claimed invention, it is not relied on to explicitly disclose configuring the one or more computational elements to perform processing operations … so that an execution time is substantially balanced for the generative network and the discriminative network while subsequently performing iterations of a training operation for each of the generative network and the discriminative network.
In the same field, analogous art Boesch teaches configuring the one or more computational elements to perform processing operations … so that an execution time is substantially balanced for the generative network and the discriminative network while subsequently performing iterations of a training operation for each of the generative network and the discriminative network (as indicated above, “so that an execution time is substantially balanced for the generative network and the discriminative network" as balancing computational resources between different  networks) (see, e.g., paragraphs 148 and 150, “The CAF [configurable accelerator framework] 400 implemented in the SoC 110 permits an efficient balancing of computational resources versus memory resources (e.g., bandwidth and physical area/layout) such that an acceptable maximum throughput can be achieved”, “Grouping the convolutional accelerators (CAs) 600 to achieve larger computational entities enables choosing an acceptably optimal balancing of the available data bandwidth, budget power, and available processing resources.” [i.e., determining first and second portions of the computational elements/entities of CAF 400 and CAs 600 so that processing/execution time is balanced]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaufhold to incorporate the teachings of Boesch to provide a configurable accelerator framework device that includes a stream switch and a plurality of convolution accelerators, where the plurality of convolution accelerators are configurable at run time and the framework uses a high-performance, energy efficient hardware accelerated DCNN [deep convolution neural network] processor that includes an energy efficient set of DCNN hardware convolution accelerators (See, e.g., Boesch Abstract and paragraphs 74-78 and 120). Doing so would have enabled Kaufhold to use the configurable accelerator framework to improve on known computing systems which, when un-programmed or differently programmed, 
Although Kaufhold in view of Boesch substantially teaches the claimed invention, Kaufhold in view of Boesch is not relied on to teach determining a respective execution time for performing the one or more iterations of the training operation for each of the generative network and the discriminative network.
In the same field, analogous art Yazdanbakhsh teaches determining a respective execution time for performing the one or more iterations of the training operation for each of the generative network and the discriminative network (see, e.g., pages 65 and 71, “training of deep neural networks requires massive labeled datasets. Labeling is laborious and can be prohibitively expensive due to the required human effort. To address this challenge, a new class of networks called Generative Adversarial Networks (GANs) have been developed. … GANs comprise a generative model, which generates synthetic data, and a discriminative model” [i.e., a GAN comprising a generative model/network and a discriminative model/network] We measure the execution time for GPU implementation by measuring the wall clock time, averaged over 10 runs … while running each GAN model.” [i.e., determining respective execution times for performing 10 runs/iterations of training operations for the GAN comprising the generative and discriminative models/networks]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaufhold in view of Boesch to 

Regarding claims 4 and 14, as discussed above, Kaufhold in view of Boesch and Yazdanbakhsh teaches the device of claim 3 and the method of claim 13. 
Although Kaufhold substantially discloses the claimed invention, it is not relied on to explicitly disclose wherein determining the first portion and the second portion comprises:
determining the first portion and the second portion based on an idle time, the idle time being proportional to a difference between the respective execution times.
In the same field, analogous art Boesch teaches wherein determining the first portion and the second portion comprises:
determining the first portion and the second portion based on an idle time (see, e.g., paragraph 291, “MAC units can perform the calculations in parallel [i.e., units of the first and second portions]. On the other hand, … the MAC units will be in an idle state after the processing of one output line and until another three lines of feature data , the idle time being proportional to a difference between the respective execution times (see, e.g., paragraph 292, “To address the undesirable idle states, the highly configurable CA [convolution accelerator] 620 may optionally include an additional line interleaving mode. The additional line interleaving mode may be configured to apply multiple kernels to the same feature in a line-interleaved fashion. This line interleaving of feature data enables the CA 620 to process four 11x11 kernels in parallel on the same feature data” [i.e., idle time is proportional to difference between data processing/execution times for units/portions of the CA 620]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaufhold to incorporate the teachings of Boesch to provide a configurable accelerator framework device that includes a stream switch and a plurality of convolution accelerators, where the plurality of convolution accelerators are configurable at run time and the framework uses a high-performance, energy efficient hardware accelerated DCNN [deep convolution neural network] processor that includes an energy efficient set of DCNN hardware convolution accelerators (See, e.g., Boesch Abstract and paragraphs 74-78 and 120). Doing so would have enabled Kaufhold to use the configurable accelerator framework to improve on known computing systems which, when un-programmed or differently programmed, cannot perform or provide Boesch’s specific reconfigurable framework features and to use the DCNN hardware convolution accelerators to support kernel decompression, fast data throughput, and efficient mathematical operations, as suggested by Boesch (See, e.g., Boesch, paragraphs 84 and 120). 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure. 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125